Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/949,533 (U.S. Patent No. 10438878) has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven E. Dicke (Reg. No. 38431) on 4/6/2021.

Proposed claim amendments as authorized:

1. A package, comprising: 
an at least partially electrically conductive carrier; 
a passive component mounted on the at least partially electrically conductive carrier; 
an at least partially electrically conductive connection structure electrically connecting the at least partially electrically conductive carrier with the passive at least partially electrically conductive carrier with regard to the passive component; 
wherein the at least partially electrically conductive connection structure comprises an at least partially electrically conductive material in which the spacer particles are embedded, wherein the at least partially electrically conductive material is a solder with the spacer particles therein; and 
wherein the at least partially electrically conductive carrier comprises a planar first carrier section and a planar second carrier section separated by a recess, wherein the passive component has a first surface portion parallel to and electrically connected with the first carrier section by a first portion of the at least partially electrically conductive connection structure at least partially between a gap between the first surface portion and the first carrier section and has a second surface portion parallel to and electrically connected with the planar second carrier section by a separate second portion of the at least partially electrically conductive connection structure at least partially between a gap between the second surface portion and the planar second carrier section.

2. (Original) The package according to claim 1, comprising where the spacer particles are made of an electrically conductive material.

3. (Original) The package according to claim 2, wherein the spacer particles are made of a polymeric material having an electrically conductive coating.

4. (Cancelled)

5. The package according to claim 1, wherein the spacer particles comprise at least one of the group consisting of fully electrically conductive spacer particles, fully electrically electrically insulating core.

6. (Previously Presented) The package according to claim 1, where the spacer particles are made of a polymeric material with a metallic coating.

7. (Original) The package according to claim 6, wherein the metallic coating is copper.
8. (Original) The package according to claim 1, wherein the spacer particles comprise a dielectric core covered with an electrically conductive coating.

9. (Original) The package according to claim 1, comprising where the spacer particles are spherical shaped.

10. The package according to claim 1, comprising an electronic chip mounted on the at least partially electrically conductive carrier.

11. A package, comprising: 
an at least partially electrically conductive carrier; 
a passive component mounted on the at least partially electrically conductive carrier; 
an at least partially electrically conductive connection structure electrically connecting the at least partially electrically conductive carrier with the passive component and comprising spacer particles configured for spacing the at least partially electrically conductive carrier with regard to the passive component; 
wherein the at least partially electrically conductive connection structure comprises an at least partially electrically conductive material in which the spacer particles 
wherein the at least partially electrically conductive carrier comprises a planar main surface that includes a planar first carrier section aligned with a planar second carrier section that are separated by a recess, wherein the passive component has a planar main surface that includes a first surface portion and a second surface portion, wherein the first surface portion is electrically connected with the planar first carrier section by a first portion of the at least partially electrically conductive connection structure at least partially between a gap between the first surface portion and the planar first carrier section and the second surface portion is electrically connected with the planar second carrier section by a separate second portion of the at least partially electrically conductive connection structure at least partially between a gap between the second surface portion and the planar second carrier section such that the planar main surface of the at least partially electrically conductive carrier is opposing and at least substantially parallel with the planar main surface of the passive component.

12. (Original) The package according to claim 11, comprising at least one of the following features: 
wherein the spacer particles have a diameter (D) of at least 10 pm, in particular of at least 30 um; and 
wherein the spacer particles have a diameter (D) of not more than 200 um.

13. (Original) The package according to claim 11, wherein the spacer particles have a substantially spherical shape.

14. (Cancelled) 


16. (Original) The package according to claim 11, wherein the spacer particles are made of an electrically conductive material.
17. The package according to claim 11, comprising an electronic chip mounted on the at least partially electrically conductive carrier.
18. (Original) The package according to claim 11, comprising where the at least partially electrically conductive material is solder, and includes the spacer particles made of a polymeric material having a metallic coating.

19-20. (Cancelled)

21. A package, comprising: 
an at least partially electrically conductive carrier comprising a planar first carrier section and a planer second carrier section separated by a recess, the planar first carrier section aligned with the planar second carrier section; 
a passive component comprising a first terminal comprising a planar first surface portion parallel to and opposing the planar first carrier section and a second terminal comprising a planar second surface portion parallel to and opposing the planar second carrier section, the planar first surface portion aligned with the planar second surface portion; and 
an at least partially electrically conductive connection structure electrically connecting the planar first carrier section to the planar first surface portion and the planar second carrier section to the planar second surface portion, the at least partially electrically conductive connection structure comprising an electrically conductive material 

22. The package according to claim 22, comprising an electronic chip mounted to the planar first carrier section.

23. The package according to claim 22, comprising where the at least partially electrically conductive material is solder, and includes the spacer particles made of a polymeric material having a metallic coating.

24. The package according to claim 23, wherein the metallic coating is copper.

Allowable Subject Matter
Claims 1-3, 5-13, 15-18 and 21-24 are allowed.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the at least partially electrically conductive connection structure comprises an at least partially electrically conductive material in which the spacer particles are embedded, wherein the at least partially electrically conductive material is a solder with the spacer particles therein” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the at least partially electrically conductive connection structure comprises an at least partially electrically conductive material in which the spacer particles are embedded, wherein the at 

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an at least partially electrically conductive connection structure electrically connecting the planar first carrier section to the planar first surface portion and the planar second carrier section to the planar second surface portion, the at least partially electrically conductive connection structure comprising an electrically conductive material in which spacer particles are embedded, and the spacer particles configured for spacing the planar first carrier section to the planar first surface portion and the planar second carrier section to the planar second surface portion” when taken in combination with all the remaining limitations of the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819